IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-41334
                          Summary Calendar



                         CLINT EDWARD CLARK,

                                          Plaintiff-Appellant,

                               versus

         ERNEST V. CHANDLER; R.L. SMITH; P. DOTY; L. GORDON;
            M. NEUMAN; AL HAYNES; P. MRRICK; J. WILLIAMS;
                        T. FRITZ; L. LABORDE,

                                          Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:00-CV-902
                         --------------------
                            March 13, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Clint Edward Clark, federal prisoner # 29919-004, appeals the

district court’s summary judgment dismissal of his Privacy Act

claims.     Clark argues that: (1) the Bureau of Prisons (“BOP”)

disclosed    sensitive   medical   information   contained   in   his

presentence report (“PSR”) in violation of the Privacy Act and




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
(2) he has suffered adverse determinations due to the BOP’s refusal

to correct erroneous information contained in his PSR.

       The Privacy Act permits the disclosure of agency records to

the employees of the agency that maintains the records who “have a

need for the record in the performance of their duties.”                     5 U.S.C.

§ 522a(b)(1).         In this case, the medical information in Clark’s

central file was disclosed to BOP employees who were responsible

for     making        decisions     concerning        Clark’s      classification.

Accordingly, Clark has not demonstrated that the BOP’s limited

disclosure of the medical information violated his rights under the

Privacy Act.      See id.

       A claim for failure to maintain accurate records under the

Privacy    Act    requires        “proof    that    the    [BOP]       ‘willfully   or

intentionally’ failed to correct inaccurate information . . . that

was    erroneously      relied     upon    to    establish      [Clark’s]    security

classification.”        See Whitley v. Hunt, 158 F.3d 882, 889 (5th Cir.

1998), abrogated on other grounds by, Booth v. Churner, 532 U.S.

731, 735 (2001).          To the extent that Clark is challenging the

accuracy of the medical information contained in the PSR, his

contention is without merit because he acknowledges that he is

being treated for the illness set forth in the PSR.                     To the extent

that   Clark     is    challenging    the       accuracy   of    the    findings    and

calculations contained in the PSR, his claim is not cognizable

under the Privacy Act.            See 5 U.S.C. § 522a.            A challenge to a

federal sentence that is based on the incorrect application of the

                                           2
sentencing guidelines should be brought on direct appeal.           See

18 U.S.C. § 3742(a).          Accordingly, the judgment of the district

court is AFFIRMED.




G:\opin-sc\02-41334.opn.wpd           3